DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 11th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 9, 10, 13, 14, 20, 21, 24, and 25 were amended; claims 8, 11, 12, 19, 22 and 23 were cancelled. Claims 1-7, 9-10, 13-18, 20-21, and 24-30 are currently pending.
 Claim 25 was objected to because of informalities. Claim 25 has been amended. The objections of claim 25 and its dependent claims have been overcome and are withdrawn.
Reasons for Allowance
Claims 1-7, 9-10, 13-18, 20-21, and 24-30 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 8. The reasons for allowance of former claim 8 were indicated in the previous Office Action.
Claim 13 has been rewritten in independent form including all of the limitations of the base claim and the intervening claims. The reasons for allowance of claim 13 were indicated in the previous Office Action.
Claim 14 has been amended to include the features of former allowable claim 19. The reasons for allowance of former claim 19 were indicated in the previous Office Action.
Claim 24 has been rewritten in independent form including all of the limitations of the base claim and the intervening claims. The reasons for allowance of claim 24 were indicated in the previous Office Action.
Claims 25-30 were indicated allowable if the objection is overcome. Claim 25 has been amended, the objection has been overcome and is withdrawn. Accordingly, claims 25-30 are allowable. The reasons for allowance of claims 25-30 were also indicated in the previous Office Action.
Claims 2-7, 9-10, 15-18, and 20-21 are dependent from allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828